Citation Nr: 1528324	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-17 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for excision of the right eye, to include on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Massachusetts Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Finn, Counsel


INTRODUCTION

The Veteran had active duty service from May 1953 to May 1956.

This matter comes before the Board of Veterans' Appeals Board on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In May 2015, the Veteran had a travel board hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is associated with the claims file.

The issues of entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU) and service connection for depression, to include as due to his service-connected right eye disability has been raised by the record in his May 2014 Form 9 and May 2015 hearing transcript on page 6, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2014).

The appeal is remanded and addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


REMAND

By way of history, the Veteran underwent a corneal transplant of the right eye in December 2005.  He developed a corneal ulcer and leak and MRSA (Methicillin-resistant Staphylococcus aureus) in March 2006.  He had corneal scrap/ cultures/ repair of the wound leak/ amniotic membrane graft and a glue patch with mfenor corneal resutunng.  He then underwent right lower lid entropion repair the same month.  He subsequently had pars plans baervelt for elevated intraocular pressure and developed cyclitic membrane where he was diagnosed with phthisis of the right eye.  

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066 (2014)

A 50 percent rating is warranted when (1) vision in both eyes is correctable to 20/100; (2) vision is correctable to 10/200 in one eye with vision correctable to 20/70 in the other eye; (3) vision is correctable to 5/200 in one eye with vision correctable to 20/70 in the other eye; (4) vision is no more than light perception in one eye with vision correctable to 20/70 in the other eye; or (5) there is anatomical loss of one eye with vision correctable to 20/50 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2014).

A 60 percent rating is warranted when (1) vision is correctable to 20/200 in one eye with vision correctable to 20/100 in the other eye; (2) vision is correctable to 15/200 in one eye with vision correctable to 20/100 in the other eye; (3) vision is correctable to 10/200 in one eye with vision correctable to 20/100 in the other eye; (4) vision is correctable to 5/200 in one eye with vision correctable to 20/100 in the other eye; (5) vision is no more than light perception in one eye with vision correctable to 20/100 in the other eye; (6) there is anatomical loss of one eye with vision correctable to 20/70 in the other eye; or, (7) there is anatomical loss of one eye with vision correctable to 20/100 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2014).

A 70 percent rating is warranted when (1) vision in both eyes is correctable to 20/200; (2) vision is correctable to 15/200 in one eye with vision correctable to 20/200 in the other eye; (3) vision is correctable to 10/200 in one eye with vision correctable to 20/200 in the other eye; (4) vision is correctable to 5/200 in one eye with vision correctable to 20/200 in the other eye; (5) vision is no more than light perception in one eye with vision correctable to 20/200 in the other eye; or, (6) there is anatomical loss of one eye with vision correctable to 20/200 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2014).

An 80 percent rating is warranted when (1) vision in both eyes is correctable to 15/200; (2) vision is correctable to 10/200 in one eye with vision correctable to 15/200 in the other eye; (3) vision is correctable to 5/200 in one eye with vision correctable to 15/200 in the other eye; (4) vision is no more than light perception in one eye with vision correctable to 15/200 in the other eye; or, (5) there is anatomical loss of one eye with vision correctable to 15/200 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2014).

A 90 percent rating is warranted when (1) vision in both eyes is correctable to 10/200; (2) vision is correctable to 5/200 in one eye with vision correctable to 10/200 in the other eye; (3) vision is no more than light perception in one eye with vision correctable to 10/200 in the other eye; or, (4) there is anatomical loss of one eye with vision correctable to 10/200 in the other eye.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066 (2014).

A maximum 100 percent rating is warranted when (1) vision in both eyes is correctable to 5/200; (2) vision is no more than light perception in one eye with vision correctable to 5/200 in the other eye; (3) there is anatomical loss of one eye with vision correctable to 5/200 in the other eye; (4) vision is no more than light perception in both eyes; or, (5) there is anatomical loss of both eyes.  38 C.F.R. § 4.79, Diagnostic Codes 6061, 6062, 6063, 6064, 6065 (2014).

Loss of vision may also be rated based on impairment of the field of vision under 38 C.F.R. § 4.79, Diagnostic Code 6080 (2014).  Under 38 C.F.R. § 4.76a, Table III (2013), the normal visual field extent at the 8 principal meridians totals 500 degrees. The normal for the 8 principal meridians are as follows: 85 degrees temporally; 85 degrees down temporally; 65 degrees down; 50 degrees down nasally; 60 degrees nasally; 55 degrees up nasally; 45 degrees up; and 55 degrees up temporally.  The extent of visual field contraction in each eye is determined by recording the extent of the remaining visual fields in each of the eight 45 degree principal meridians.

Under Diagnostic Code 6080, a 50 percent rating is assigned for remaining field of 16 to 30 degrees bilaterally, or evaluate each effected eye 20/100.  A 70 percent rating is assigned for remaining field of 6 to 15 degrees bilaterally, or evaluate each effected eye as 20/200.  A 100 percent rating is assigned for concentric contraction of visual field with remaining field of 5 degrees bilaterally, or evaluate each effected eye as 5/200.  38 C.F.R. § 4.79, Diagnostic Code 6080 (2014).

To determine the evaluation for visual impairment when both decreased visual acuity and visual field defect are present in one or both eyes and are service-connected, separately evaluate the visual acuity and visual field defect (expressed as a level of visual acuity), and combine them under the provisions of 38 C.F.R. § 4.25.  38 C.F.R. § 4.77(c) (2014).

Subject to the provisions of 38 C.F.R. § 3.383(a), if visual impairment of only one eye is service connected, the visual acuity of the other eye will be considered to be 20/40 for purposes of evaluating the service-connected visual impairment.  38 C.F.R. § 4.75.

Under 38 C.F.R. § 3.383(a)(1), compensation is payable for the combinations of service-connected and nonservice-connected disabilities, as if both disabilities were service-connected, provided the nonservice-connected disability is not the result of the Veteran's own willful misconduct. With respect to the eyes, this applies when there is impairment of vision in one eye as a result of service-connected disability and impairment of vision in the other eye as a result of nonservice-connected disability and the impairment of vision in each eye is rated at a visual acuity of 20/200 or less; or the peripheral field of vision for each eye is 20 degrees or less.  38 C.F.R. § 3.383(a)(1).

38 C.F.R. § 4.75(e) (General considerations for evaluating visual impairment) also provides that, when the claimant has anatomical loss of one eye and is unable to wear a prosthesis, the rater should increase the evaluation for visual acuity under Diagnostic Code 6063 by 10 percent.  

Here, the Veteran asserts he is entitled to a higher rating because he is unable to drive at night or in inclement weather, has difficulty with depth perception, peripheral vision, keeping his balance, and that his "eye was shrinking."  (See July 2012 NOD; May 2015 Hearing Transcript, pp. 3-5).  It is unclear from the evidence of record whether he can wear his prosthesis.  It is also unclear from the record whether he has any related scar disfigurement under Diagnostic Code 7800.  Further, a May 2012 DBQ reflects that the Veteran was blind in the right eye and the visual acuity of the left eye was 20/30.  He recently testified that he currently has to use a magnifying glass for the left eye, indicative of a worsening.  Under the circumstances, the Veteran must be afforded a new VA examination, by an appropriate specialist and in accordance with the criteria to determine the severity of the Veteran's loss of visual acuity.

On remand, the AOJ should also take the opportunity to obtain any outstanding treatment records from Jamaica Plain VA Medical Center.  (See page 9 Hearing Transcript).  

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Make arrangements to obtain the Veteran's complete treatment records from the Jamaica Plain VA Medical Center, dated from May 2012 forward.

2.  Then, the Veteran should be afforded a VA examination to determine the severity of any residuals that have resulted from his right eye injury, to include any loss of visual acuity.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file.

All tests and studies deemed necessary by the examiner should be performed, including an examination of visual acuity.  The examiner should comment on the degree the vision is correctable in the left eye; whether the Veteran is able to wear his prosthesis; and any scar disfigurement related to his service-connected right eye injury. 

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file and applicable medical principles.  All findings, conclusions, and supporting rational should be expressed in a typewritten report.

3.  Finally, readjudicate the claim on appeal.  If the benefits sought on appeal remain denied, furnish the Veteran and his representative with an SSOC and afford them the appropriate time period for a response before the claims file is returned to the Board for further appellate consideration.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
P.M. DIRLORENZO
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


